DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the Patent Trial and Appeal Board (PTAB) Decision dated June 24, 2022 (hereinafter “Decision”).
Claims 1-21 are pending and indicated as being allowed.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
The Decision states at page 5 that:
We agree with the Examiner that Sidman places MultiLink menus into multimedia files such as video files so that when a user moves a cursor over the video file, the menu is engaged and may provide information about the scene, products, or ads related to the video. Sidman ¶ 242. For example, a flash video may engage a MultiLink menu that provides menu items about a product’s specifications from the video show, accessories, retailers that offer featured products for sale, and the like. Id., Fig. 15 (items 1510, 667). Thus, MultiLink ads may be placed into media players and any other place where a product reference might go. Id. ¶ 243; see Final Act. 4; Ans. 6-7. Sidman also places MultiLink ads into web pages so a user’s traversal of the web page causes HTML code to call a JavaScript representation of the MultiLink menu. Sidman ¶ 56; Final Act. 4. However, the Examiner has not explained where Sidman discloses the claimed subject matter of a video player that is instantiated in a web browser to execute a first script that instantiates HTML elements in a webpage when the video media is played. The Examiner has not established that the placement of MultiLink menus in video files causes a video player that is instantiated by a web browser to execute a script that instantiates one or more HTML elements in a webpage as claimed. See Ans. 4-7; Final Act. 3-6. Sidman’s disclosure of embedding MultiLink menus in multimedia and video files and a “now playing” window of a video player (Fig. 15, item 1510) does not address whether the video player is instantiated in a web browser as claimed or whether the video player instantiates one or more HTML elements in a webpage as claimed rather than in a window of the video player. See Sidman ¶¶ 79, 110, 242, 243; Reply Br. 12-13.

Conclusion
Percival (HTML5 advertising. Apress, 2013) has been cited to show the state of the art with respect to targeted advertising overlays.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622